Citation Nr: 0626682	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
left foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
thoracic spine disability.  

3.  Entitlement to service connection for left shoulder 
bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1991.  

These matters are before the Board of Veterans' Appeals  
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The issues of whether new and material evidence has been 
submitted to reopen claims for left foot disability and 
thoracic spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran has current left shoulder bursitis.  


CONCLUSION OF LAW

The criteria for service connection for left shoulder 
bursitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With regard to the claim for service connection for left 
shoulder bursitis decided herein, the veteran was advised of 
VA's duties to notify and assist in the development of the 
claim in July 2001 and November 2001 letters (prior to the 
initial rating decision).  These letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He has had ample opportunity to respond and supplement the 
record.  While he was not advised of the criteria governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as effective date criteria have no 
significance unless a claim is allowed, and the decision 
below does not do so.

The veteran's service medical records and pertinent post-
service treatment records have been secured.  The veteran was 
afforded an appropriate VA examination in November 2001.  As 
the veteran has not identified any additional evidence and as 
there are no outstanding records to obtain, the Board finds 
the duty to assist has been fulfilled.  

Accordingly, the Board will address the merits of the claim.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

The veteran contends that he has experienced left shoulder 
pain since the 1970's and presently has the pain several 
times per month.

Service medical records show that, from April 1975 to August 
1991, the veteran complained numerous times of pain in his 
left shoulder.  Some of these complaints were attributed to 
degenerative joint disease of the cervical spine.  In 
addition, in April 1986, the veteran was seen with complaints 
of left shoulder pain due to lifting.  Examination of the 
left shoulder revealed slight tenderness, full range of 
motion and complaints of pain on motion.  The impression was 
left shoulder strain.  In November 1987, the veteran was seen 
with complaints of left shoulder pain and findings of full 
range of motion in the left shoulder; the provisional 
diagnosis was bursitis.  On examination on various occasions 
in December 1987, there was tenderness to palpation; motor 
strength was 5/5; range of motion was full.  The assessment 
included sprain, strain and tendonitis.  An April 1991 
periodic examination report notes no complaints or findings 
of left shoulder bursitis; clinical evaluation of the upper 
extremities was within normal limits.  

In April 1992, the veteran was granted service connection for 
residuals of cervical spine injury with C7 radiculopathy and 
left shoulder involvement.  

A March 1992 VA examination report notes that there was full 
range of active and passive motion of the left shoulder with 
very slight crepitation noted on palpation of the shoulder 
and during passive range of motion testing.  There was no 
evidence of muscle atrophy in the left shoulder.  The veteran 
complained of some discomfort on passive range of motion 
testing.  X-rays showed no abnormalities of the left 
shoulder.  

A March 2000 VA examination report notes the veteran's 
complaints of left shoulder pain.  He reported that on 
occasion, this pain was due to radiation of his neck pain; 
however, most often, the pain was related to shoulder motion.  
Examination revealed no tenderness over the left shoulder.  
Range of motion of the left shoulder was: abduction to 140 
degrees; adduction to 50 degrees, flexion to 180 degrees; 
extension to 65 degrees; internal rotation to 110 degrees; 
and external rotation to 20 degrees.  X-rays showed a normal 
left shoulder.  The examiner's impression included left 
shoulder pain.  

In November 2001, the veteran submitted a claim, in pertinent 
part, for service connection for left shoulder bursitis.

A November 2001 VA examination report notes that the veteran 
had full range of motion of the left shoulder without any 
impediment or crepitance.  Measurements taken at that time 
showed abduction of 180/180, adduction of 40/40, flexion of 
175/175, extension of 30/30, external rotation of 85/85 and 
internal rotation of 85/85.  No diagnosis pertinent to the 
left shoulder was noted.

Other evidence of record includes VA outpatient treatment 
records dated from 1999 to 2003; these records are negative 
for a diagnosis of left shoulder bursitis.

The veteran asserts that he is entitled to service connection 
for left shoulder bursitis.  Although service medical records 
reveal that the veteran was seen with complaints of left 
shoulder pain, variously related to strain, sprain, bursitis 
and tendonitis, in 1986 and 1987, subsequent examination in 
April 1991 did not show left shoulder bursitis.  Moreover, 
there is no post-service medical evidence of left shoulder 
bursitis and no evidence of such pathology was found on VA 
examination and X-rays in 1992, 2000, or 2001.  (While 
cervical spine radiculopathy in the left shoulder was noted 
on VA examination, service connection has already been 
awarded for this disability (degenerative disc disease of the 
cervical spine).) 

Accordingly, service connection for left shoulder bursitis is 
not warranted.  See Gilpin, Brammer, supra.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine does not apply.


ORDER

Service connection for left shoulder bursitis is denied.  


REMAND

With regard to the veteran's claims to reopen, unfortunately, 
a remand is required.  Although the Board sincerely regrets 
the additional delay, existing law and regulations mandate a 
return of this file to the RO for due process considerations.  

As noted above, the VCAA, in part, describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

Additionally, VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims essentially 
stated that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Review of the claims file reveals that notice 
in this regard to date is incomplete.  Although the veteran 
was provided with VCAA notice letters in July 2001 and 
November 2001, these letters did not contain the specific 
information required by Kent.  Therefore, a remand is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen claims seeking service 
connection for left foot disability and 
thoracic spine disability, the RO should 
issue a letter which includes notification 
of the evidence of record, notification of 
the information that is necessary to 
establish service connection for left foot 
disability and thoracic spine disability, 
and notice regarding the type of evidence 
and information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material.  

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any decision with respect to 
the claims to reopen remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

3.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


